 Case: 2:21-cv-00789-EAS-CMV Doc #: 15 Filed: 07/26/21 Page: 1 of 1 PAGEID #: 52




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

AMBER L. WILLIAMS,

       Plaintiff,
                                                       Civil Action 2:21-cv-789
       v.                                              Judge Edmund A. Sargus, Jr.
                                                       Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

                                            ORDER

       This matter is before the Court for consideration of the parties’ Joint Motion for Remand

to the Commissioner pursuant to Sentence Four of the Social Security Act, 42 U.S.C. § 405(g).

(ECF No. 14.) Per the parties’ agreement, on remand, the Appeals Council will vacate all

findings in the Administrative Law Judge’s decision. The Commissioner will then develop the

administrative record as necessary to determine whether Plaintiff is disabled within the meaning

of the Social Security Act, holding a new hearing and issuing a new decision after these

proceedings. Accordingly, this case is REMANDED to the Commissioner and the ALJ under

Sentence Four of § 405(g) for further proceedings.

       IT IS SO ORDERED.

                                                        s/ Edmund A. Sargus, Jr. 7/26/2021
                                                       EDMUND A. SARGUS, Jr.
                                                       UNITED STATES DISTRICT JUDGE
